Citation Nr: 9920510	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with scoliosis and sciatica due 
to air embolus.  

2.  Entitlement to service connection for auditory sensory 
deficits secondary to cerebral ischemia due to air embolus.  

3.  Entitlement to service connection for actinic keratosis 
and skin cancer.  

4.  Entitlement to service connection for diplopia secondary 
to cerebral ischemia due to air embolus.  

5.  Entitlement to service connection for nicotine 
dependence.  

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

7.  Entitlement to a disability evaluation in excess of 20 
percent for a cold injury of the left foot.  

8.  Entitlement to a total compensation rating based on 
unemployability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to July 
1946 and from October 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  A hearing was held before the undersigned Board 
member at the RO in August 1998.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The lumbosacral spine disability, including degenerative 
joint disease, scoliosis and sciatica, was not present in 
service or until many years thereafter and is not shown to be 
related to service or to an incident of service origin.  

3.  It is not shown that the veteran has auditory sensory 
deficits secondary to cerebral ischemia due to air embolus.  

4.  Actinic keratosis and skin cancer were not present in 
service or until many years thereafter and are not shown to 
be related to service or to an incident of service origin.  

5.  Diplopia, claimed as secondary to service-connected 
cerebral ischemia due to an air embolus, has not been 
confirmed on VA ophthalmologic examinations.  

6.  Nicotine dependence was not present in service, and any 
current nicotine dependence is not shown to be related to 
service or to an incident of service origin.  

7.  Chronic obstructive pulmonary disease was not present in 
service or until many years thereafter and is not shown to be 
related to service or to an incident of service origin.  

8.  Residuals of a cold injury of the left foot are 
manifested by pain, numbness and cold sensitivity, and 
swelling in the left ankle, but other left foot 
symptomatology is attributable to nonservice-connected 
disability.  

9.  Service connection is also in effect for a sprain of the 
right wrist with degenerative arthritis, rated 10 percent 
disabling; and for ischemic brain damage and conductive 
deafness, each rated zero percent disabling; service 
connection has also been granted for bilateral sensorineural 
hearing loss, claimed as auditory sensory deficits.  

10.  The combined service-connected evaluation is 30 percent, 
effective from October 1996.  

11.  The veteran is a retired physician.  

12.  It is not shown that the veteran's service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and work experience.  


CONCLUSIONS OF LAW

1.  Lumbosacral spine disability, including degenerative 
joint disease, scoliosis and sciatica, was not incurred in or 
aggravated by service, nor may degenerative joint disease of 
the lumbosacral spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303. 3.307, 3.309 (1998).  

2.  The veteran has not presented evidence of a well-grounded 
claim for service connection for auditory sensory deficits 
secondary to cerebral ischemia due to air embolus.  
38 U.S.C.A. §§ 1110, 5107 (a) (West 1991); 38 C.F.R. § 3.303 
(1998).  

3.  Actinic keratosis and skin cancer were not incurred in or 
aggravated by service, nor may skin cancer be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

4.  Diplopia is not due to or the proximate result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).  

5.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

6.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  

7.  There is no legal entitlement to service connection for 
chronic obstructive pulmonary disease secondary to nicotine 
dependence.  38 C.F.R. § 3.310(a) (1998).  

8.  The criteria for an evaluation in excess of 20 percent 
for a cold injury of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (effective prior to January 12, 
1998).  

9.  The criteria for an evaluation in excess of 20 percent 
for a cold injury of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7122 (effective January 12, 1998).  

10.  The criteria for a total compensation rating based on 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With the exception of the claim for service connection for 
auditory sensory deficits secondary to cerebral ischemia due 
to air embolus, the Board finds that the veteran's claims are 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in view of the veteran's professional 
training as a physician and his experience and expertise in 
deep sea diving.  The Board is satisfied that all relevant 
evidence has been obtained with respect to these claims and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

It is contended by and on behalf of the veteran that recent 
orthopedic and neurologic examinations were inadequate and 
failed to measure the nature and extent of a number of the 
disabilities at issue on this appeal.  It is requested that 
in view of the complexity of the case and the fact that it 
involves the sequelae of deep sea diving, the case be 
remanded for further examination by specialists.  

The somewhat arcane nature of the claimed disabilities said 
to have resulted from the veteran's deep sea diving in 
service led the Board in February 1999 to request an opinion 
from a VA medical specialist regarding the etiology of the 
veteran's low back pathology.  That opinion, which was 
rendered in March 1999, has been associated with the record 
and, in the Board's view, obviates any necessity for 
remanding this case to the RO for further development.  There 
is much medical evidence of record, aside from the recent VA 
orthopedic and neurologic examination reports, and the record 
will be read by the Board in its entirety, in an effort to 
resolve any of the complexities of the case.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

In April 1999, the Board forwarded the opinion of the VA 
physician to the veteran's representative so as to afford him 
an opportunity to submit any additional evidence or argument.  
The representative was advised that if no response was 
received within 60 days of the date of forwarding, the Board 
would assume that no further evidence or argument would be 
forthcoming and would proceed with the appeal.  To date, no 
additional pertinent evidence or argument has been received.  
See 38 C.F.R. § 20.1304 (1998).  

Background

The service medical records for the veteran's first period of 
active duty are completely negative for complaints or 
findings referable to any of the disabilities for which 
service connection is now claimed.  The veteran's eyesight 
was normal, and chest X-rays were consistently negative.  

On an October 1952 report of medical history in conjunction 
with his examination for return to active duty, the veteran 
reported that he had been involved in the preparation of 
radioactive material for Abbott Laboratories.  However, 
findings referable to actinic keratosis or skin cancer are 
not reflected in the service medical records for the 
veteran's second period of active duty.  

In March 1954, the veteran was diving for ammunition in New 
York Bay in about 40 feet of water when a control valve 
jammed and he was unable to get enough air into the suit.  He 
made a rapid descent due to the speed of the tide (five 
knots) and the inability of the tender to feel signals.  The 
veteran sustained a squeeze with a small rupture in the left 
drum and one in the right drum.  It was reported that he had 
been spitting blood and having severe frontal headaches on 
both sides and that these symptoms continued into the 
following day.  He was treated with aspirin with codeine 
(APC).  X-rays of the sinuses reportedly were cloudy over the 
left sinus.  It was further reported that the veteran 
continued to dive and continued to have difficulty with his 
sinus.  It was also reported that he was still spitting 
blood.  

When the veteran was seen a week after the diving incident, 
there were still signs of blood in the sputum, but, 
symptomatically, he was clearing.  In April 1954, he noted 
difficulty at about 10 feet in descent in the chamber while 
oxygen testing.  There was acute pain over the left frontal 
sinus, and observers noted that he was in obvious distress.  
After 25 feet, symptoms improved.  He expectorated some blood 
after descent.  A similar incident to that just related 
occurred about four days later.  In late April, a similar 
incident to those noted above was explained on the basis of a 
slight tear in the sinus mucosa causing a plug in the sinus 
relieved by sufficient pressure.  

An eye examination during his second period of service seemed 
to indicate some mild refractive error, but the veteran did 
not complain of diplopia, nor was it found.  

The veteran's separation examination in June 1954 was 
negative for pertinent complaints or findings.  His 
uncorrected visual acuity was 20/20, bilaterally.  Chest X-
rays throughout his second period of active duty were 
negative.  

Analysis

A.  Degenerative joint disease of the lumbar spine with 
scoliosis and sciatica due to air embolus

The veteran maintains that he has low back disability as a 
consequence of the diving accident in service that caused an 
air embolus and decompression sickness.  That such an episode 
occurred is not disputed; what is disputed is whether it 
caused his low back pathology.  

The service medical records are completely negative for 
complaints or findings of low back disability, however 
classified.  A VA examination in October 1954 was similarly 
negative for complaints or findings of low back disability.  
The earliest indication of any back disability was on VA 
examination in June 1982, when diagnoses included increased 
dorsal kyphosis.  When seen by a private physician in 
December 1990, it was reported that the veteran had a 7-year 
history of progressive back and leg pain.  He had tenderness 
over the sciatic notch, and it was felt that his symptoms 
were a combination of degenerative scoliosis, L3-4 and L4-5 
stenosis, and degenerative hip disease.  A CT scan of the 
lumbar spine in December 1990, as interpreted by Kenneth B. 
Heithoff, M.D., a radiologist, was essentially consistent 
with this conclusion.  VA X-rays of the lumbosacral spine in 
May 1996 were felt to visualize severe degenerative disk 
disease involving L3-4 and L4-5, with lesser changes at L2-3; 
rotoscoliosis; and Grade I spondylolisthesis of L5 on S1.  
Two surgical clips were present just anterior to the L2-3 
intervertebral disc.  Chest X-rays by VA in May 1996 were 
interpreted as showing diffuse osteopenia throughout the 
thoracic spine, with multiple "insufficiency" wedge 
compression fractures involving the upper thoracic spine with 
associated kyphosis.  On a VA hematologic examination in May 
1996, a history of decompression sickness was noted, and 
degenerative disk disease and lumbar collapsed vertebrae were 
assessed.  However, the examiner was of the opinion that it 
was hard to find an etiological link to the veteran's 
decompression illness.  VA X-rays in June 1997 were felt to 
show a new Grade I spondylolisthesis of L4 on L5 with slight 
progression of disk space narrowing at the L4-5 level.  A VA 
general medical examination culminated in diagnoses that 
included degenerative lumbar vertebral disease.  

The veteran testified in August 1998 that his vertebrae were 
destroyed because of an air embolism.  He stated that 
"barotrauma" caused his back problems, which were verified 
by a CT scan in 1984 before he had undergone any back 
surgery.  (A private CT scan of the brain in July 1984 was 
interpreted by Dr. Heithoff as showing two areas of focal 
atrophy in the left parietal lobe near the midline and 
laterally in the right parietal lobe; an ischemic etiology 
was felt to be the most likely.)  The veteran conceded that 
there is no record of treatment in service for degeneration 
of the lumbar vertebrae with right sciatica and that the only 
time this became evident was on X-rays of the back.  He 
claimed that X-rays showed multiple fractures in the thoracic 
area with a resultant kyphosis.  He testified that when deep 
sea diving, it is necessary to have the helmet "jocked down 
with heavy straps on your shoulders," that the straps are 
"real tight," and that this "compresses the vertebrae."  
The veteran said that he did not know that he had fractured 
vertebrae but that VA proved it to him.  

The veteran testified that X-rays showed that he had diffuse 
osteopenia, which means that he had osteoporosis throughout 
the thoracic spine with multiple insufficiency wedge 
compression fractures involving the upper thoracic spine with 
associated kyphosis.  (Osteoporosis is reduction in the 
amount of bone mass, leading to fractures after minimal 
trauma.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1202 (28th 
ed. 1994).)  He again attributed the fractures and kyphosis 
to "a so-called jocking [down] injury."  The veteran stated 
that recent X-rays also demonstrated that he had degenerative 
disk disease involving L3, L4, and L5, with lesser changes at 
L2 and L3, rotoscoliosis, and Grade I spondylolisthesis of L5 
on S1.  He testified that he got severe pain in his low back 
with radiating pain down his right leg if he were on his feet 
for a number of hours.  He also got pains in his chest due to 
the fractures in his upper back.  

The veteran further testified that the air embolus that he 
sustained in service was shown by the 1984 CT scan and that 
his disabilities of the lumbar spine have resulted from the 
air embolus.  No one has told him this; it is the veteran's 
diagnosis, which is based on his years of experience.  He 
claimed that there was no other reason for his back problems 
to be present.  

The veteran attacked the adequacy of the VA neurologic 
examination by attacking the examiner's credentials.  He 
claimed that the examining physician did not use a scientific 
method for determining the strength of his hands.  He claimed 
that the orthopedic examiner did not measure angles with a 
protractor.  He asserted that his sciatica resulted from his 
scoliosis.  

As indicated above, the opinion of a VA medical specialist 
was sought by the Board in February 1999.  The following 
month, a VA physician wrote in pertinent part:  

I know of no personal cases or of cases 
presented by other spine surgeons in 
which degenerative spinal conditions have 
arisen as a result specifically from 
conditions in which air emboli arise.  
The term barotrauma is repeatedly used in 
the claims file.  I also know of no case 
in which barotrauma has specifically led 
to long term degenerative changes in the 
spine.  The incidence of spinal 
degenerative disease in the general 
population is very high, and [it] is 
generally believed to be higher in 
patients in which smoking is a part of 
their past social and medical history.  
With regard to searching for additional 
evidence that air emboli or barotrauma 
could be involved with spinal 
degenerative conditions, I performed a 
Medline search of the listed medical 
literature back to 1966 crossing the key 
words spine, barotrauma as well as 
osteoporosis on the chance that 
barotrauma might result in osteoporosis 
thus leading to spinal degeneration.  I 
have attached a copy of that search 
[which is of record].  I was unable to 
locate any articles that addressed this 
issue.  This does not prove that they do 
not exist and I would not claim that.  
What it does imply [is that], using 
standard medical search techniques, there 
does not appear to be evidence in the 
medical literature to state a definite 
relationship between these conditions.  

It is . . . therefore my opinion that the 
conditions of . . . lumbosacral spine 
disability, as outlined in this case, do 
not appear to be related to air embolus.  

As service connection is in effect for ischemic brain damage 
due to an air embolus, it is undisputed that the veteran 
sustained an air embolus in service, as he contends.  
However, it does not follow that he developed low back 
disability as a consequence of that incident.  The earliest 
evidence of low back pathology is not shown until about 
30 years following the incident that was said to cause the 
low back disability.  Not only is this implausible, but the 
VA physician in his March 1999 opinion found that the 
veteran's lumbosacral spine disability was unrelated to any 
barotrauma or air embolus.  The Board gives great weight to 
this opinion because it was predicated on a review of the 
entire record and on a review of the most recent medical 
literature dating back to 1966.  The medical articles 
submitted by the veteran tend to show a relationship between 
barotrauma or air embolus on the one hand, and ischemic brain 
damage on the other.  However, as indicated above, this is 
already conceded.  The question is whether the low back 
disability that began, it appears, many years following the 
veteran's last period of active duty is related to an 
incident of service origin such as the air embolus.  The 
Board concludes, following a thorough review of the record, 
including the most recent medical opinion, that there is no 
such relationship and that service connection for lumbosacral 
spine disability must, accordingly, be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  



B.  Auditory sensory deficits secondary to cerebral ischemia 
due to air embolus

It is contended that the veteran acquired auditory sensory 
deficits secondary to cerebral ischemia due to air embolus in 
service.  The veteran testified that he had auditory sensory 
deficits due to cerebral ischemia as a result of an air 
embolism in service.  He reported that no one had told him 
this but that there was no other reason for it to have 
occurred.  He stated that the first surgery that he had 
wherein air could be forced into his system was in 1989 and 
that the CT scan done privately in 1984 showed the air 
embolism.  He testified that a neurologic examination would 
not detect minor difficulties and that damage to the brain by 
air embolus could be documented only by auditory-brain stem 
evoked potentials.  He said that he had noticed a decrease in 
his hearing in court, where he testified in medical 
malpractice cases.  It was his impression that evoked 
potentials were not available on VA examination.  The veteran 
further testified that he was a general practitioner with a 
specialty in industrial medicine.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the threshold question is 
whether the veteran has submitted evidence of a well-grounded 
claim.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the appeal must fail with respect to it, and there 
is no duty to assist the claimant further in the development 
of facts pertinent to the claim.  Murphy v. Derwinski, 1 Vet. 
App. at 81.  

A careful review of the record demonstrates, however, that 
auditory sensory deficits have not been diagnosed, despite a 
lengthy history of examination and treatment by private and 
VA physicians.  No neurological deficit was found on a VA 
neurologic examination in June 1998, and the record is devoid 
of any findings that could be said to demonstrate the 
presence of the claimed disability.  

In the absence of evidence of current disability, the claim 
for service connection for auditory sensory deficits 
secondary to cerebral ischemia due to air embolus is not well 
grounded and must be denied.  Epps v. Gober, 126 F.3d at 
1468.  

C.  Actinic Keratosis and Skin Cancer

The veteran essentially contends that he developed actinic 
keratosis and skin cancer as a result of exposure to sunlight 
in a tropical climate during service.  The veteran testified 
that actinic keratosis and skin cancer lesions were removed 
from his chest and asserted that these lesions were due this 
sun exposure.  He disagreed with the RO's conclusion that the 
lesions were due to cumulative damage from sun exposure that 
could not be attributed specifically to service.  

The Board notes that the service medical records are 
completely negative for complaints or findings of actinic 
keratosis or skin cancer.  Complaints or findings of actinic 
keratosis or skin cancer were not shown when the veteran was 
examined by VA in October 1954.  The earliest evidence of any 
skin disorder was on VA examination in June 1982, when the 
diagnoses included senile keratoses.  At that time, the 
veteran reported that he first noted skin lesions in early 
1980 that he believed were due to Lyme disease, which is 
caused by a tick bite.  On examination, the examiner noted 
multiple dark maculo-papular lesions.  The skin was dry and 
atrophic.  

The veteran initially raised the issue of entitlement to 
service connection for a skin disorder and cancer on his 
chest in testimony before a hearing officer at the RO in 
August 1994.  When he was examined by VA in June 1997, he 
indicated that he served on Guam during World War II and was 
called back for duty during the Korean Conflict.  He 
indicated that he stationed on Guam in late 1945.  On VA 
psychiatric examination in June 1997, he reported that 
following service, he practiced medicine in a small town near 
Eau Claire, Wisconsin, and was the Eau Claire County coroner 
for 16 1/2 years.  He eventually moved to the Twin Cities, 
where he was an industrial physician for many years and more 
recently had been doing medical legal work and workers' 
compensation reviews.  It was reported that he had had a fair 
amount of forensic experience.  In a statement received in 
September 1997, the veteran contended that he had Bowen's 
disease, which he defined as a squamous cell carcinoma and 
which he said was "reliably due to sun exposure."  That 
exposure, the veteran stated, was mostly to the tropical sun 
on Guam.  He said that the medical literature demonstrated 
that skin cancer due to tropical sunlight exposure could 
manifest itself many years later.  See 38 C.F.R. § 3.303(d).  

Despite the veteran's contentions, the fact remains that 
neither actinic keratosis nor skin cancer is shown to be 
related to the veteran's relatively brief exposure to 
tropical sunlight more than half a century previously.  Skin 
lesions are not shown until many years following service, and 
while it is acknowledged that that is the normal pathology 
with respect to sunlight-induced skin disorders, a grant of 
service connection would require a resort to speculation that 
is precluded by law.  See 38 C.F.R. § 3.102 (1998).  See also 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his 
lung condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

The veteran's service exposure, compared with the relatively 
lengthy post service civilian life that he led, requires 
guess work as to whether the damage to the cells leading to 
the development of actinic keratosis or skin cancer actually 
took place in the relatively narrow window of opportunity of 
his World War II service.  One examiner has diagnosed senile 
keratosis, an older term for actinic keratosis, which are 
caused by excessive exposure to sun.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 879 (28th ed. 1994).  However, the 
examiner did not, and could not, attribute the veteran's 
senile keratoses to a specific period of exposure to 
sunlight.  The fact that sun exposure is the likely etiology 
for the development of the veteran's actinic keratosis does 
not mean that that exposure can be reliably attributed to the 
veteran's active military service.  The Board therefore 
concludes that service connection for actinic keratosis and 
skin cancer, which were first manifested many years following 
active duty and which are not shown to be related to any 
incident of service origin, is not warranted.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

D.  Diplopia secondary to cerebral ischemia due to air 
embolus

The veteran essentially maintains that he acquired diplopia 
secondary to cerebral ischemia due to air embolus in service.  
As noted previously, service connection is in effect for 
ischemic brain damage.  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, the service medical records and the report of the 
initial VA examination in October 1954 are negative for 
complaints or findings of diplopia.  Although bilateral arcus 
senilis was noted on VA examination in June 1982, the 
veteran's extraocular movements, visual fields, and fundi 
were within normal limits.  The pupils were equal, round, and 
reactive to light and accommodation (PERRLA).  

The veteran's initial complaint of diplopia was on a VA 
hematologic examination in May 1996, but diplopia was not 
then diagnosed, although a history of decompression sickness 
in service was noted.  On a VA neurologic examination at that 
time, it was reported that the veteran "notes diplopia for 
the past 10 to 15 years which is constant and has not changed 
with the position of his gaze.  This was of gradual onset and 
he perceives the image as skewed."  On examination, the 
veteran's pupils were equal, round, and reactive to light, 
and his fundi were benign.  Although his extraocular muscles 
were intact, he had mild subjective askew diplopia in all 
directions of gaze.  

On a VA psychiatric examination in May 1996, the veteran 
again complained of diplopia, reporting that it was constant.  
He said that he saw two images, with one above and lateral to 
the other.  He reported that the ophthalmologist said that 
nothing could be done for it.  Although diplopia was 
diagnosed on Axis III, it is apparent that the diagnosis was 
based solely on history.  

On a VA general medical examination in January 1997, it was 
again reported that the veteran had been aware of diplopia 
for about 10 to 15 years.  It was indicated that about 10 
years previously, he had undergone a CT scan of the brain 
that showed some brain injury most likely due to air embolism 
at the time of his diving accident in 1954.  The diagnoses in 
January 1997 included diplopia due to brain injury.  It is 
apparent from a review of the examination report, however, 
that this diagnosis was also based solely on history provided 
by the veteran, as there was no indication that the evidence 
of record had been reviewed by the examiner.  

Although the veteran complained of diffuse diplopia on 
rightward gaze and very slight diplopia on leftward gaze when 
he underwent a VA neurologic examination in June 1997, the 
examiner found the diplopia to be unusual and felt that it 
might represent a central defect.  The examiner stated that 
there was no evidence of stroke and no evidence of any 
neurologic sequelae to the reported bilateral cerebral 
infarcts found in 1984.  The examiner further stated that 
whether the diplopia was secondary to the cerebral infarcts 
remained to be seen.  

The Board observes that the diagnosis of diplopia was not 
confirmed by VA ophthalmologic examiners, either on an 
examination conducted in January 1997 or on an examination 
performed the following June.  On a VA neurologic examination 
in June 1998, the veteran's pupils were equal and reactive to 
light, and his extraocular muscles were intact; no neurologic 
deficit was found.  

The veteran testified in August 1998, however, that his 
diplopia continued unabated.  He said that he had glaucoma 
that had been diagnosed by a VA ophthalmologist but that the 
diplopia had not been confirmed by VA.  He stated that he 
thought that he should have an additional CT scan of the head 
to determine whether there had been any increase in the 
amount of ischemia.  He said that the June 1998 examination 
showed an interval progression of cerebral atrophy with focal 
encephalomalacia "in the supratentorial and infratentorial 
departments" compatible with chronic ischemic results.  The 
veteran claimed that the CT scan conducted by Dr. Heithoff 
was not reviewed by the VA examiner.  He stated that the 
issue of brain damage would have to be verified by a review 
or at least scrutiny of the X-rays report from Dr. Heithoff.  

However, there is no convincing evidence of record 
attributing diplopia, if present, to service or to any 
incident of service origin.  The evidence seems relatively 
consistent that the onset of diplopia was 10 to 15 years 
prior to the veteran's examination by VA in May 1996.  This 
would place the onset of the diplopia at a point so remote 
from service that any conclusion that it was related to 
service or to any incident in service is inevitably 
speculative.  Even remote possibility may not serve to 
establish a basis for service connection.  See 38 C.F.R. 
§ 3.102.  

Apart from the veteran's own assertion, none of the evidence 
of record demonstrates any etiological or causal link between 
the service-connected ischemic brain damage on the one hand 
and the nonservice-connected bilateral diplopia on the other.  
The Board observes that the veteran is an interested party as 
the claimant.  While this does not render his testimony 
incompetent, it is a factor to be weighed in considering its 
persuasiveness.  Moreover, there is evidence that the organic 
findings normally associated with diplopia are not 
demonstrated currently.  The law is well settled that in 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Epps v. Gober, 126 F.3d at 1468.  

Although the veteran is a physician who has testified to the 
presence of diplopia, he has also acknowledged that his 
diplopia has not been confirmed by VA.  The veteran is not 
necessarily competent to opine outside his area of expertise.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In the 
absence of objective confirmation of the presence of the 
claimed disability or of objective findings such as 
extraocular movements, muscle weakness or cranial nerve 
abnormalities supportive of a finding of diplopia, and in the 
absence of a persuasive medical opinion attributing any 
current diplopia to service or to service-connected 
disability, a basis for service connection for the claimed 
disability is not shown.  See Epps v. Gober, 126 F.3d at 
1468.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

E.  Nicotine Dependence

The veteran contends that he developed nicotine dependence 
during his active military service.  He testified in August 
1998 that he did not smoke until the second time that he was 
"frozen" on Guam and that the emotional trauma and his skin 
problem led him to smoke a pipe.  He claimed that he was 
encouraged by the United States Government's "never-ending 
supply of free cigarettes."  He said that he had not smoked 
cigarettes in 20 years and had cut his cigar smoking 
drastically.  He stated that his smoking history was very 
short.  He said that he only smoked two to three packs a day 
when under stress.  He reported that most of the time, he 
smoked one pack a day.  

On a VA hematologic examination in May 1996, it was reported 
that the veteran had smoked from the age of 30 to the age of 
78 and that he now smoked only cigars.  (The veteran's report 
of separation indicates that he was born in July 1917.)  The 
examiner found a history of rather severe cigarette use for 
some 48 years.  When examined by VA in June 1982, the veteran 
indicated that he had smoked one and a half packs of 
cigarettes a day until 1978 and that he had smoked five 
cigars a day since then.  

In a statement received in October 1996, the veteran claimed 
that he had never smoked until he was "frozen" on Guam and 
that he was supplied by the United States Navy with various 
smoking materials while in service.  He said that the 
combination of depression and extremely large mosquitoes 
started his smoking habit.  He reported that he quit smoking 
cigarettes about 10 years previously and that he continued to 
smoke cigars, but at a much lower rate of consumption.  

In a smoking history furnished in September 1997, the veteran 
reported that he started smoking June 1, 1946, and that he 
stopped smoking cigarettes in 1975, when he changed to 
cigars, which he said cut his smoking rate in half.  He 
claimed that he did not smoke prior to entering active 
service.  He seemed to indicate that he did not smoke while 
on active duty during World War II but that he smoked a pack 
a day while on active duty during the Korean Conflict.  The 
veteran has also claimed that he was 29 years old before he 
acquired a smoking habit.  

The veteran testified in August 1998 that he spent two 
periods on active duty and that he smoked during both 
periods.  He claims that smoking while on active duty is 
exactly what caused his chronic obstructive pulmonary 
disease.  He reported that all the time during the Korean 
Conflict, he was being subjected to barotrauma and that 
smoking made this twice as bad.  

The Board observes that nicotine dependence is a specific 
diagnosable psychiatric disability under the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  Although the record contains no diagnosis of 
nicotine dependence, the Board will concede the existence of 
nicotine dependence on the basis of the veteran's medical 
background.  However, in order for service connection to be 
granted for nicotine dependence, it must be demonstrated that 
the nicotine dependence was incurred in service.  The veteran 
has a lengthy smoking history that includes both cigarettes 
and cigars.  However, there is no persuasive medical evidence 
that the veteran became addicted to nicotine during his 
periods of active duty, which occupied less than 2 1/2 years 
out of a smoking history of nearly half a century.  To 
attribute any nicotine dependence at this late date to the 
veteran's smoking history in service would be to engage in 
conjecture that, as shown above, is precluded by law.  The 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for nicotine 
dependence, in light of the veteran's extensive smoking 
history following service.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

F.  Chronic Obstructive Pulmonary Disease

The veteran claims that the nicotine dependence that he 
acquired during service led, in turn, to the development of 
chronic obstructive pulmonary disease.  

The VA assessment in May 1996 included chronic obstructive 
pulmonary disease.  The examiner thought that the most likely 
explanation for the veteran's lung disease was prolonged 
cigarette use.  Chronic obstructive pulmonary disease was 
felt to be indicated on VA chest X-rays in June 1997.  

The service medical records, however, are completely negative 
for complaints or findings of chronic obstructive pulmonary 
disease.  On his initial VA examination in October 1954, the 
veteran's respiratory system was clear on clinical 
examination, and chest X-rays were normal.  The earliest 
evidence of a chronic lung disorder was in June 1982, when 
emphysematous changes were noted on X-ray studies of the 
chest.  Chronic obstructive pulmonary disease was also 
diagnosed when the veteran was privately hospitalized in 
August 1988, and chest X-rays in May 1996 visualized findings 
consistent with chronic obstructive pulmonary disease.  

There is thus no objective evidence of the presence of 
chronic obstructive pulmonary disease in service or until 
many years following service.  

The veteran contends, however, that he developed chronic 
obstructive pulmonary disease as a consequence of smoking in 
service.  There is simply no corroborating evidence of this, 
and the veteran's testimony on this matter is not wholly 
consistent.  His not wholly consistent smoking history is one 
factor rendering it impossible to associate his chronic 
obstructive pulmonary disease with smoking during active duty 
that ended more than four decades ago.  To attribute the 
development of chronic obstructive pulmonary disease to a 
narrow gauge of time during which the veteran apparently 
smoked a pipe, and perhaps some cigarettes, would be to 
resort to speculation or remote possibility upon which 
service connection may not be based.  See 38 C.F.R. § 3.102.  

Moreover, as service connection for nicotine dependence has 
been denied, there is no legal basis for service connecting 
chronic obstructive pulmonary disease on a secondary basis.  
In order for secondary service connection to be warranted, 
service connection must be in effect for the disability to 
which the nonservice-connected disorder is attributed.  See 
38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  It 
follows that service connection for chronic obstructive 
pulmonary disease on a direct or secondary basis must be 
denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

G.  Increased evaluation for residuals of a cold injury of 
the left foot

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Service connection was initially established for residuals of 
a cold injury of the left foot by a rating action dated in 
November 1954.  A noncompensable rating was assigned, 
effective from separation.  The zero percent rating was 
thereafter continued until a rating decision dated in July 
1998, when the evaluation was increased to 20 percent 
disabling, effective from October 1996, based on 
symptomatology that included swelling of the left ankle and a 
clinical diagnosis of degenerative arthritis of the left 
ankle (although arthritis has not been visualized on X-rays).  

In testimony before the Board in August 1998, the veteran 
contended that his service-connected left foot condition 
should be rated 30 percent disabling because he had pain, 
numbness, cold sensitivity with tissue loss and nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities.  

The rating schedule was amended with respect to cold injuries 
during the course of this appeal.  The criteria for an 
increased evaluation in effect prior to January 12, 1998, 
provided that a 20 percent evaluation was warranted for 
residuals of unilateral frozen foot (immersion foot) with 
persistent moderate swelling, tenderness, redness, etc.  A 30 
percent evaluation required loss of toes, or parts of toes, 
and persistent severe symptoms.  With extensive losses, 
higher ratings could be warranted by reference to the 
amputation ratings for toes and combinations of toes.  (There 
was no requirement of loss of toes, or parts of toes, for the 
evaluation for persistent moderate symptoms.)  38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  

On and after January 12, 1998, a 20 percent evaluation is 
warranted for cold injury residuals where there is pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts; a 30 percent evaluation, 
however, requires that cold injury residuals be manifested by 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following:  Tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  Amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
Id., Note (1).  

Although some further technical changes were made to the cold 
injury rating criteria, effective August 13, 1998, these 
changes did not make any substantial changes to the criteria 
that became effective the previous January.  See 63 Fed. Reg. 
37,778, 37,779 (1998).  

Although relatively recent examination findings show that the 
veteran has redness of both feet, particularly on the left, 
and that the left leg feels quite cool compared to the right, 
he has been diagnosed with arterial peripheral vascular 
insufficiency with aneurysm of the left upper leg.  Service 
connection is not in effect for this disorder, which has led 
to relatively severe complications.  These include the fact 
that the veteran is now unsteady on his feet and is not sure 
where his legs are, that is, he has experienced the loss of 
proprioception of both legs.  When examined in January 1997, 
he reported that he used to play the organ but that he could 
not play any more because he had no sensation as to where his 
feet were.  This in turn made it very difficult for him to 
walk.  On VA neurologic examination in May 1996, sensation 
was reduced to light touch over the dorsum of the left foot 
with vibratory sense reduced in both feet.  Deep tendon 
reflexes were 2 at the knees and trace to absent at the 
ankles.  However, the examiner was of the opinion that the 
veteran had a peripheral neuropathy affecting the distal 
lower extremities with a possible superimposed left perineal 
neuropathy.  On VA hematologic examination in May 1996, the 
femoral pulses were present but the pedal pulses were absent.  
There was a firm brawny edema of the lower extremities.  The 
edema was graded 2+.  However, he moved all of his 
extremities normally and there were no gross localizing 
neurologic signs.  

On VA general medical examination in June 1997, the veteran 
claimed that during the Korean War, he suffered frostbite 
that he took care of himself.  He claimed that the skin 
peeled.  Following this, he said that his feet and legs were 
very sensitive to cold weather.  Following his discharge in 
1954, he lived in Northern Wisconsin and found that he had to 
be very careful in cold weather and that he simply could not 
go out and shovel snow because his feet would immediately 
become cold and numb.  He reported that this had persisted 
ever since.  In 1988, however, he suddenly had the onset of 
pain in the left calf that became so intense that he drove 
himself to a private hospital.  At that time, there was a 
demarcation forming at the knee.  Immediate surgery was 
performed to remove a clot in the left popliteal artery and 
place a Dacron replacement.  He reported that prior to his 
discharge from the hospital, an angiogram found that he had a 
left femoral aneurysm as well as an abdominal aneurysm.  The 
abdominal aneurysm was resected in 1990.  In 1991, he 
underwent repair of the left femoral artery aneurysm because 
he was having increasing pain in that area.  In 1994, he 
suddenly developed pain in the right calf and developed a 
clot in the popliteal artery for which reverse venous vein 
surgery was done that alleviated the pain he experienced when 
walking on that leg.  He said that for at least five years, 
he had had no real feeling in his feet.  Diagnoses included 
peripheral vascular insufficiency; clot, left popliteal 
artery, 1988, with repair; femoral aneurysm repaired in 1991; 
a clot in the right popliteal artery with replacement of that 
artery in 1994; abdominal aneurysm, 1990; and loss of 
proprioception in both feet.  

A VA orthopedic examination in June 1998 showed swelling of 
the left ankle with tenderness over both malleolus areas.  
There was marked limitation of ankle motion with dorsiflexion 
to 10 degrees and plantar flexion to 15 degrees.  The 
pertinent diagnosis was degenerative arthritis of the left 
ankle.  On VA neurologic examination at that time, the 
veteran's strength in his lower extremities was full, but he 
had significant peripheral edema and sensory loss to 
pinprick, as well as proprioception.  He did not have any toe 
signs.  His Romberg test was negative.  The impression was 
that there was no neurological deficit on examination.  X-
rays of the left ankle were interpreted by the radiologist as 
showing only an indication of some soft tissue swelling.  

The 20 percent evaluation currently assigned is relatively 
generous in light of the overall left foot symptomatology.  
Although the veteran claims a multitude of symptoms affecting 
the left foot as a residual of the cold injury in service, 
the record shows that much of his symptomatology is 
attributable to nonservice-connected disabilities.  The rule 
against pyramiding precludes the evaluation of the service-
connected disorder on the basis of symptoms resulting from 
nonservice-connected disability.  38 C.F.R. § 4.14 (1998).  
This is not to say that the veteran does not have some 
significant functional impairment of the left foot as a 
result of the service-connected disorder.  It is only to say 
that the 20 percent evaluation currently assigned adequately 
compensates him for the functional impairment due to the 
service-connected disability shown to exist.  Under the 
circumstances, an increased rating is not warranted, whether 
the service-connected disability is evaluated under the old 
or the new criteria.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

H.  Total compensation rating based on unemployability

It is essentially maintained that the veteran has been 
rendered unemployable as a result of his service-connected 
disabilities.  A total compensation rating based on 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  However, a total compensation rating based on 
unemployability may not be predicated on disability not 
resulting from service.  Disabilities arising after service 
and having no connection to service may not be considered in 
determining whether a total compensation rating is warranted.  
See 38 C.F.R. § 4.19.  This is important in this case because 
the veteran, who is relatively elderly, has a multitude of 
significantly debilitating conditions for which service 
connection is not in effect.  He has severe low back 
disability as well as dorsal kyphosis, peripheral vascular 
disease, idiopathic polycythemia, and coronary artery disease 
with a history of myocardial infarction and residual angina.  
He has undergone surgical repair for abdominal aortic and 
peripheral aneurysms.  He has a history of obstruction of the 
duodenum and a history of ventral hernia.  The record 
indicates that the veteran himself believes that any 
unemployability that may be present in light of his education 
and work experience is due in large measure to orthopedic 
disabilities - primarily of the back - that inhibit his 
ability to move around.  He testified in August 1998 that his 
employability had been drastically limited mostly because he 
could not walk.  He reported that he was eliminated from 
consideration for a position teaching medical students at a 
university campus because he needed a wheelchair.  He 
testified that this was degrading because he still had much 
to offer.  

In any case, the veteran's overall disability picture 
resulting from his service-connected disorders does not 
appear to be so significantly debilitating as to warrant a 
finding of unemployability due solely to service-connected 
disabilities.  His combined service-connected evaluation is 
30 percent.  Even if it were increased as a result of 
disability service connected herein, it would not increase so 
significantly as to negate the impact of his many 
disabilities of post service origin on his ability to perform 
a substantially gainful occupation.  The Board notes, for 
example, that the veteran's service-connected ischemic brain 
damage does not appear to have resulted in significant 
cognitive deficits.  In addition, the VA neurologic 
examination in June 1998 failed to disclose any significant 
neurological deficits.  The examiner noted that the veteran 
was still able to practice legal medicine.  A VA psychiatric 
examination in June 1997 resulted in a pertinent diagnosis of 
history of mild organic brain syndrome.  The mental status 
examination at that time was pertinently unremarkable, with 
intellectual functioning grossly intact and an excellent 
memory for past details exhibited.  Moreover, the veteran's 
Global Assessment of Functioning score was 85 at that time, 
which was unchanged from a VA psychiatric examination in May 
1996, when he was felt to be functioning fairly well and 
practicing medicine "in spite of the multiple somatic 
difficulties."  The Board therefore concludes that the 
preponderance of the evidence is against the claim for a 
total compensation rating based on unemployability.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine with scoliosis and sciatica due to air embolus 
is denied.  

Service connection for auditory sensory deficits secondary to 
cerebral ischemia due to air embolus is denied.  

Service connection for actinic keratosis and skin cancer is 
denied.  

Service connection for diplopia secondary to cerebral 
ischemia due to air embolus is denied.  

Service connection for nicotine dependence is denied.  

Service connection for chronic obstructive pulmonary disease 
is denied.  

An increased evaluation for residuals of a cold injury of the 
left foot is denied.  

A total compensation rating based on unemployability is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

